Per Curiam.
— Appellant commenced an action to restrain respondent from collecting a tax levied upon bis property under tbe special assessment proceeding involved in tbe case of Monk v. Ballard, ante p. 35, 84 Pac. 397. While tbe suit was pending appellant, in order to remove tbe apparent cloud upon tbe title to bis property, paid into tbe treasury of tbe city, under protest, tbe amount of tbe tax levied against him, and tbe action was thereupon transferred to tbe law department of tbe court, where judgment went in favor of tbe city. Much, if not all, of appellant’s property was situated similarly to the tide lands of tbe appellants in tbe case just referred to, and tbe attempted assessment herein was made by tbe same proceedings referred to in that case.
Tbe judgment of tbe honorable superior court is reversed, with instructions to enter judgment for appellant, as prayed for in bis complaint.